DETAILED ACTION
Claims 1-20 were subjected to restriction requirement.
Applicants provisionally elected over phone of Invention I and species (a), claims 1-10 and 13-18, and withdrew claims 11-12 and 19-20, with traverse on 08/24/2022.
Claims 1-20 are pending, and claims 11-12 and 19-20 are withdrawn after consideration.
Claims 1-10 and 13-18 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant is advised that upon further consideration, it is noted that a species election/restriction requirement from two Inventions, with species for Invention I, is appropriate for this application. Therefore, a second species election/restriction requirement is provided as set forth below.
	

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a composition, comprising: a hydrocarbon and ozone catalyst, classified in B01J 23/42.
II. Claims 19-20, drawn to a method of removing contaminants from pressurized air for an environmental control system, classified in B01D 53/864.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product, e.g., a method of removing contaminants from ambient air of the atmosphere that is not pressurized, instead of the pressurized air from a pressurized air source required in Invention II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
 Category A
Species (a) – The composition, wherein the one or more catalytic layers comprise: a hydrocarbon catalytic layer comprising: the non-catalytic component as a binder; and the hydrocarbon catalytic component distributed in the non-catalytic component; and an ozone catalytic layer comprising the ozone catalytic component.
Species (b) – The composition, wherein the one or more catalytic layers comprise a hydrocarbon and ozone catalytic layer comprising: the non-catalytic component as a binder; and the hydrocarbon catalytic component and the ozone catalytic component distributed in the non-catalytic component.

NOTE: If applicant elects Invention I, applicant must also elect one of the species in Category A as set forth above.

The species are independent or distinct because species (a) and (b) are drawn to composition of different structures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-10 and 13-20 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Attorney Joseph R. Steinbronn on 08/24/2022 a provisional election was made with traverse to prosecute the invention of Invention I and species (a), claims 1-10 and 13-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-12 and 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 4, recites a phrase “50 weight percentage (wt.%) to 100 wt.%”. However, it is unclear what weight percentage or wt.% refers to, i.e., weight percentage based on a total weight of the hydrocarbon catalytic component comprising platinum, or weight percentage based on a total weight of the composition. The examiner interprets weight percentage or wt.% refers to weight percentage based on a total weight of the hydrocarbon catalytic component comprising platinum. Interpretation is speculative. Clarification is requested.

Claim 2, line 6, recites a phrase “50 wt.%” and is rejected for the same rational above. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, 10, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Foor et al., US 2004/0175313 A1 (Foor) (provided in IDS received on 02/09/2021).
Regarding claims 1 and 13, Foor discloses an ozone and hydrocarbon destroying system (i.e., an apparatus) for an environmental control system of an aircraft comprises an aluminum core (i.e, a substrate comprises aluminum) with a plurality of fins (reading upon a substrate); an aluminum oxide anodized surface layer formed from a portion of the core; an active metal oxide washcoat containing cobalt oxide (reading upon an ozone catalytic component) that destroys ozone applied to the anodized surface layer; and an active metal impregnated in the active metal oxide washcoat that destroys hydrocarbons, wherein the active metal is platinum (reading upon a hydrocarbon catalytic component comprising platinum) (Foor, [0012]).

Foor further discloses the washcoat layer is a refractory metal oxide such as alumina, silica, titania (reading upon a non-catalytic component comprising titanium oxide), zirconia, or combinations thereof.
Given that Foor discloses the refractory metal oxide that overlaps the presently claimed non-catalytic component, including titania, it therefore would be obvious to one of ordinary skill in the art, to use the titania, which is both disclosed by Foor and encompassed within the scope of the present claims and thereby arrive at the claimed limitation.

Furthermore, given that Foor discloses that the active metal is impregnated in the active metal oxide washcoat, wherein the active metal is platinum (i.e., subsequent to application of an active metal oxide washcoat containing cobalt oxide that destroys ozone), it therefore would be necessarily present that wherein an outermost layer of the one or more catalytic layers includes the hydrocarbon catalytic component distributed in the non-catalytic component.


Regarding claim 6, as applied to claim 1, Foor further discloses the aluminum oxide (i.e., a refractory oxide) may then be impregnated with a cobalt oxide in any amount up to 100% by weight of the aluminum oxide (Foor, [0051]). 
Given that Foor also discloses the refractory oxide can be alternatives including alumina and titania (Foor, [0033]). It therefore would have been obvious to a person of ordinary skill in the art to adopt the same weight ratio when titania is used as the refractory oxide, i.e, the titania is impregnated with a cobalt oxide in any amount up to 100% by weight of the titania, which corresponds to a weight ratio of the cobalt oxide (i.e., the ozone catalytic component) to titania (i.e. the non-catalytic component) of up to 1:1, which overlaps with the range of the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Regarding claim 7, as applied to claim 1, Foor further discloses the active metal is platinum, and is loaded at 0.5-15% by weight of the cobalt oxide (i.e., weight ratio of the hydrogen catalytic component to the ozone catalytic component is about 0.5%:1 to about 15%: 1, which corresponds to about 1:20 to about 1:6.7).

Regarding claims 8, as applied to claim 1, Foor further discloses in Fig. 2, a cross-section of a surface of a portion of the catalytic converter 18, the catalytic converter 18 may include a core 22, which in the preferred embodiment consists of an aluminum substrate, an anodized surface layer 24 formed from a portion of the core, a washcoat layer 26 with a first active metal 28 impregnated in the washcoat layer 26, and a second active metal 25 impregnated in the washcoat layer 26 containing the first active metal 28 (Foor, [0031]).
Foor further discloses the first active metal 28 is preferably cobalt (i.e., cobalt oxide), and the second active metal 25 may be platinum (Foor, [0033]).
In Fig. 2, it shows washcoat layer 26 comprises the second active metal 25 distributed in it (reading upon the hydrocarbon catalytic component distributed in the non-catalytic component).
Foor further discloses when an active metal oxide washcoat is used, it may be desirable to provide further adhesion though the application of an underlayer 27 prior to the washcoat. The underlayer 27 may be between the anodized surface layer 24 and the washcoat layer 26 (Foor, [0038]), wherein Fig. 2., it shows that the underlayer 27 comprises the first active metal 28 in it, reading upon an ozone catalytic layer comprising the ozone catalytic component.

Furthermore, given that Foor discloses the same non-catalytic component comprising titania (i.e., titanium dioxide), therefore titania would necessarily provide the function of as a binder, and therefore arrive at the claimed invention. 

Regarding claim 10, as applied to claim 8, Foor further discloses the underlayer may be a refractory metal oxide such as alumina (Foor, [0049]), and therefore the ozone catalytic layer does not substantially include titanium oxide. 


Further regarding claim 14, as applied to claim 13, Foor further discloses the core (i.e., the substrate) may also be made of stainless steel, nickel alloy, cordierite, silicon nitride, alpha aluminum oxide, or other ceramic composite materials (Foor, [0039]).

Regarding claim 15, as applied to claim 13, Foor further discloses if the core is formed of metal (other than aluminum), treatment of the surface by thermal, chemical, or mechanical means may be used to increase the adhesion of the washcoat, for example, a thin oxide layer (reading upon a surface layer) may be formed on the surface of the core by heating in air prior to application of the washcoat (Foor, [0039]).

Regarding claims 17-18, as applied to claim 13, Foor further discloses an environmental control system (Foor, Fig. 1), and a cross-section of a surface of a portion of a catalytic converter of the environmental control system (Foor, Fig. 2), wherein a core (i.e., the substrate), a preferred embodiment consists of any aluminum substrate, and the core described may be a heat exchanger (i.e., the substrate comprises a component of an environmental control system, wherein the component comprises a catalytic converter and a heat exchanger) (Foor, [0031]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Foor as applied to claim 1, and further taken in view of evidence by Applicant’s disclosure.
Regarding claim 2, as applied to claim 1, given that Foor discloses an active metal impregnated in the active metal oxide washcoat that destroys hydrocarbons, wherein the active metal is platinum (i.e., the hydrocarbon catalytic component would be primarily metallic platinum, reading upon 50 wt.% to 100 wt.%) (Foor, [0012]). 
Foor further discloses platinum is the preferred metal and may be applied by impregnation with a platinum salt, including platinum nitrate (i.e., Pt(NO3)4; Pt having an oxidation state of +4) or platinum sulfite acid (i.e., H4O7PtS2; Pt having an oxidation state of +2) (Foor, [0049]). As the specification discloses, metallic platinum may be difficult to prepare from an oxidized non-metallic platinum feedstock (e.g., having an oxidation state of +2 or +4), especially at high levels of purity; hydrocarbon catalytic component may include a first portion that includes metallic platinum and a second portion that includes non-metallic, oxidized platinum having an oxidation state of +2 or +4. 
Given that Foor prepares active metal platinum from an oxidized non-metallic platinum feedstock, it is clear that the platinum could also have a minor amount (reading upon at a concentration less than about 50 wt.%) of impurity of non-metallic, oxidized platinum having an oxidation state of +2 or +4.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Foor as applied to claim 1 above, and further in view of Aeroxide, Aeroxide TiO2 P25 (Aeroxide), and taken in view of evidence by Tobaldi et al., Fully quantitative X-ray characterization of Evonik Aeroxide TiO2 P25, Materials Letters, 2014, 122, 345-347 (Tobaldi).
Regarding claim 3, as applied to claim 1, Foor does not explicitly disclose wherein the non-catalytic component comprises non-catalytic particles having an average particle size less than about 30 nanometers.
With respect to the difference, Aeroxide teaches titanium dioxide as catalyst carrier (Aeroxide, page 1, right column). Aeroxide specifically teaches Aeroxide® TiO2 P25 provides an application as a catalyst carrier (Aeroxide, page 1, right column, Applications).
As Aeroxide expressly teaches, Aeroxide® TiO2 P25 has the properties of process related high purity (Aeroxide, page 1, right column, Properties). According to Tobaldi, Aeroxide® TiO2 P25 has an average particle size less than 30 nm (Tobaldi, PAGE 346, Fig. 2(a)).
Aeroxide is analogous art as Aeroxide is drawn to titanium dioxide as catalyst carrier.

In light of the motivation of using Aeroxide® TiO2 P25 as a catalyst support, as taught by Aeroxide, it therefore would have been obvious to a person of ordinary skill in the art to use Aeroxide® TiO2 P25, which has an average particle size less than 30 nm, as titania refractory metal oxide of Foor, in order to have a titania that is of high purity, and thereby arrive at the claimed invention.
	
	

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Foor as applied to claim 1 above, and further in view of Liu et al., US 2003/0188850 A1 (Liu-2003) (provided in IDS received on 02/09/2021).
Regarding claim 4, as applied to claim 1, Foor shows in Fig. 2. that the underlayer 27 comprises the first active metal 28 (i.e, cobalt oxide) in it (Foor, Fig. 2); and Foor further discloses the underlayer may be a refractor metal oxide such as alumina (Foor, [0049]). Foor does not explicitly disclose wherein the ozone catalytic component comprises ozone catalytic particles having an average particle size less than about 50 micrometers.
With respect to the difference, Liu-2003 teaches air purification systems for use in aircraft and, in particular, to environmental control systems (ECS) for use on aircraft to remove pollutants (Liu,-2003, [0001]). Liu-2003 specifically metal oxides can be used for the destruction of ozone; these catalytically active materials are generally in the form of fine powders having a particle size typically in the range of 100 (i.e., 149 µm) to 600 mesh (i.e., about 20 µm); they can either be acquired directly from a commercial source such as Carulite from Carus Chemical Company, or prepared through catalyzing the high surface area alumina with precious metal precursors through the wet incipient method, which is well known in the art (Liu-2003, [0036]).
Liu-2003 is analogous art as Liu-2003 is drawn to air purification systems for use in aircraft and, in particular, to environmental control systems (ECS) for use on aircraft to remove pollutants.
In light of the disclosure of Liu-2003, it therefore would have been obvious to a person of ordinary skill in the art to achieve an average particle size of the underlayer (i.e, made of alumina) comprising the cobalt oxide in the range of 100 (i.e., 149 µm) to 600 mesh (i.e., about 20 µm), with reasonable expectation of success, and thereby arrive at the claimed invention. 
	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Foor as applied to claim 1 above, and further in view of Beck et al., Platinum nanoparticles on Al2O3: Correlation between the particle size and activity in total methane oxidation, Journal of Catalysis, 2009, 268, 60-67 (Beck).
Regarding claim 5, as applied to claim 1, Foor does not explicitly disclose wherein the hydrocarbon catalytic component comprises hydrocarbon catalytic particles having an average particle size less than about 50 nanometers.
With respect to the difference, Beck teaches catalytic activity of platinum nanoparticles in methane oxidation (i.e., a hydrocarbon reaction) (Beck, Abstract). Beck specifically teaches the catalysts containing partially oxidized platinum with the mean particle sizes of about 2 nm (Beck, Abstract).
As Beck expressly teaches, the reaction is strongly size sensitive; the maximum TOF value (i.e., catalyst efficiency) observed for the catalysts containing partially oxidized platinum with the mean particle sizes of about 2 nm (Beck, Abstract; page 66, Conclusion).
Beck is analogous art as Beck is drawn to catalytic activity of platinum nanoparticles for a hydrocarbon reaction.
In light of the motivation of varying platinum particle size, using a size e.g., 2 nm, as taught by Beck, it therefore would have been obvious to a person of ordinary skill in the art varying the size of the platinum particles (i..e, the hydrocarbon catalytic particles), e.g. using a size of 2 nm, or other sizes including the presently claimed, in order to achieve maximum maximum TOF value (i.e., catalyst efficiency), and thereby arrive at the claimed invention. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Foor as applied to claim 8, and further in view of Liu et al., US007037878B2 (Liu-2006) (provided in IDS received on 02/09/2021).
Regarding claim 9, as applied to claim 8, Foor does not explicitly disclose wherein the ozone catalytic layer further comprises a silicone resin as a binder.
With respect to the difference, Liu-2006 teaches an aircraft environmental control system includes a catalytic converter having ozone-destroying capability (Liu-2006, Abstract). Liu specifically teaches a coating layer may be formed by creating a slurry including a refractory metal oxide and an organosiloxane resin in monomeric or polymeric form (Liu-2006, column 2, 3rd paragraph).
As Liu-2006 expressly teaches, such a slurry dries faster than slurries that include water-based binders. The faster drying allows the layer to be applied more uniformly than a layer formed from a slurry that includes a water-based binder. Thus, thickness and roughness of the surface can be controlled better (Liu-2006, column 2, 3rd paragraph); and if the washcoat layer is applied to an anodized layer of the core, cross-linking of the chemical bonds between metal oxide particles, anodized surface and organosiloxane resin occurs during the curing and calcination; this cross-linking results in a layer having significant mechanical and thermal strength; consequently, the layer is free from flaking (Liu-2006, column, 2, 4th paragraph).
Liu-2006 is analogous art as Liu is drawn to an aircraft environmental control system includes a catalytic converter having ozone-destroying capability.
In light of the motivation of including an organosiloxane resin (i.e., a silicon resin) as a binder in the formation of a coating layer, as taught by Liu-2006, it therefore would have been obvious to a person of ordinary skill in the art to include an organosiloxane resin (i.e., a silicon resin) in the formation of the underlayer of Foor, in order to achiever faster drying, more controlled thickness and roughness, and significant mechanical and thermal strength, and therefore obtain an underlayer (i.e., the ozone catalytic layer) that comprises silicon resin as binder, and therefore arrive at the claimed invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Foor as applied to claim 15, and further in view of Liu-2006.
Regarding claim 16, as applied to claim 15, Foor does not explicitly disclose wherein the surface layer comprises at least one of an ozone catalyst or a hydrocarbon catalyst.
With respect to the difference, Liu-2006 teaches an aircraft environmental control system includes a catalytic converter having ozone-destroying capability (Liu-2006, Abstract). Liu specifically teaches the core (i.e., substrate) is not limited to a single washcoating (i.e., coating on the surface of the substrate) (Liu-2006, column 11, 2nd paragraph).
As Liu-2006 expressly teaches, several washcoats may be performed to control uniformity of the washcoat layer (Liu-2006, column 11, 2nd paragraph)
Liu-2006 is analogous art as Liu-2006 is drawn to an aircraft environmental control system includes a catalytic converter having ozone-destroying capability.
In light of the motivation of applying several coats on the surface of the substrate, as taught by Liu-2006, it therefore would have been obvious to a person of ordinary skill in the art to apply several layers of the coatings on the surface of the substrate, including both the underlayer and the top washcoat in Foor, in order to control uniformity of the coating layers, and thereby arrive at the claimed invention.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732